Exhibit 10.72


AMENDMENT TO
RESTRICTED STOCK AGREEMENT


WHEREAS, MAXXAM Inc., a Delaware corporation (the "Company"), and Charles E.
Hurwitz ("Participant") are parties to that certain Restricted Stock Agreement
dated as of December 13, 1999 (the "Agreement"); and


WHEREAS, the 162(m) Compensation Committee of the Company has appointed a
Subcommittee (the "Subcommittee") for purposes of performing the administrative
and other duties described in Section 14 of the Agreement; and


WHEREAS, the Subcommittee has approved an amendment to the Agreement, as
evidenced by this instrument, and the parties hereto wish to enter into this
Amendment as of the date and year set forth below;


NOW, THEREFORE, the parties hereto hereby agree as follows:


1. Section 3 of the Agreement shall be amended to add the words "or any
Permitted Transferee who has received Transferred Shares (as such terms are
defined in Section 6A hereof)" after the word "Participant."


2. The Agreement shall be amended to insert a new Section 6A reading as follows:


6A.           Family Transfers.


 
(a) The Participant shall be permitted to at anytime or from time to time after
December 16, 2003, transfer shares of the Stock to any of his spouse, his
children (or their spouses), his grandchildren, or trusts for the benefit of any
of the foregoing ("Permitted Transferees"); provided that the limitations,
restrictions and other provisions of the Agreement shall continue to apply in
respect of any shares of Stock so transferred ("Transferred Shares"). This
means, for instance, that any Transferred Shares will be subject to the
nontransferability provisions of Section 4 of the Agreement and that, pursuant
to the second sentence of Section 6 of the Agreement, any Transferred Shares
will revert back to the Company in the event that Participant ceases to be in
the employ of the Company at any time during the Restricted Period for any
reason other than his death or permanent disability.



 
(b) The Participant agrees to notify any Permitted Transferee who is to receive
Transferred Shares of subsection (a) above and to cause such Permitted
Transferee to execute any instrument reasonably requested by the Company in
connection with the transfer to the Permitted Transferee, including an
acknowledgment of subsection (a) above.



 
(c) The certificates evidencing the Transferred Shares shall bear any legends
they currently contain and any other legends that the Company may reasonably
require in connection with any transfer to a Permitted Transferee.




 
 

--------------------------------------------------------------------------------

 

3. In the first and third sentences of Section 11 of the Agreement, add the
words "or by a Permitted Transferee" after the word "Participant" in each such
sentence.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of December 16, 2003.






/s/ Charles E. Hurwitz
   
Charles E. Hurwitz
                     
MAXXAM INC.
         
By:
/s/ Bernard L. Birkel
   
Name:
Bernard L. Birkel
   
Title:
Secretary
         



 
 
 

--------------------------------------------------------------------------------

 